DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation(s): “a signal transmitting mechanism within the housing to emit a signal” [Claim 1]; “components of the signal transmission mechanism” within the clearance groove [Claim 6]; “the pressing rod is configured to press the signal transmitting mechanism to trigger the signal transmitting mechanism” [Claim 6]; “the receiving cavity receives…the signal transmitting mechanism” [Claim 7]; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Specification
The disclosure is objected to because of the following informalities: “the curved portion 114” should read --the curved portion 334--.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: “an receiving cavity” should read --a receiving cavity--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lv (US 7,990,695).
Re 1, 10, Lv discloses: a control device comprising: a housing (20); and a button (10) received within the housing; wherein: 5the housing defines a through hole (2232) and a latching slot (space defined between cylindrical protrusion and 225, shown below 

    PNG
    media_image1.png
    522
    441
    media_image1.png
    Greyscale

Re 152, 11, Lv discloses: the resilient arm comprises a connecting portion (shown above as CP), a curved portion (shown above as CU), and a latching portion (144) coupled in sequence; the connecting portion is coupled to the pressing portion; Page 9 of 14the latching portion is latched within the latching slot; the curved portion is configured to be resiliently deformed (figs 1 and 3).  
Re 3, Lv discloses: wherein: the housing comprises a positioning block (223/225); 5the positioning block comprises a curved surface (shown below as CS) corresponding in shape with the curved portion to position the curved portion.  

    PNG
    media_image2.png
    172
    339
    media_image2.png
    Greyscale

Re 4, Lv discloses: wherein: the connecting portion comprises a reinforcing block (portion defining 142).  
Re 57, Lv discloses: wherein: the housing comprises a front wall (24) and four sidewalls (fig 1 illustrates four walls extending perpendicularly from 24) coupled to the front wall; the front wall and the four sidewalls cooperatively define an receiving cavity (fig 1); the receiving cavity receives the button and the signal transmitting mechanism; the through hole is defined in one of the four sidewalls (figs 1-3).  
Re 108, Lv discloses: wherein: the front wall comprises a latching block (shown below the Claim 3 rejection as CS); the latching block and one of the four sidewalls and between 221/225 and cylindrical part).  
Re 9, Lv discloses: wherein the button is an integrally formed piece (fig 2).  
Claim(s) 1-2, 5, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayuki (US 2015/0077958).
Re 1, 10, Takayuki discloses: a control device comprising: a housing (fig 1, 2); and a button (40) received within the housing; wherein: 5the housing defines a through hole (fig 14 illustrates 40 extending through a hole) and a latching slot (space defined between 16a/16b/16c); the button comprises a pressing portion (41) and a resilient arm (42/43); the pressing portion is slidably mounted within the through hole (fig 14); one end of the resilient arm is coupled to the pressing portion (fig 13, 42 is coupled to 41), and a second end (43) of the resilient arm is latched within the latching slot (fig 14); 10when the pressing portion is pressed, the pressing portion slides to trigger a signal transmitting mechanism (33) within the housing to emit a signal and causes the resilient arm to deform; when the pressing portion is released, the resilient arm is resiliently restored to cause the pressing portion to return to an initial position.  
Re 152, 11, Takayuki discloses: the resilient arm comprises a connecting portion (shown below as CP), a curved portion (shown below as CU), and a latching portion (43) coupled in sequence; the connecting portion is coupled to the pressing portion; Page 9 of 14the latching portion is latched within the latching slot; the curved portion is configured to be resiliently deformed (fig 13).  

    PNG
    media_image3.png
    628
    618
    media_image3.png
    Greyscale

Re 5, 12, Takayuki discloses: wherein: 10the pressing portion comprises a first column (portion of 41 extending through hole) and a second column (41a); the first column is coupled to the second column; a diameter of the first column is less than a diameter of the second column (figs 13-15); the first column is movably received through the through hole; the second column is configured to resist against the housing (41a provides a stop against housing); 15the resilient arm is coupled to a peripheral wall of the second column (figs 13-15).
Re 57, Takayuki discloses: wherein: the housing comprises a front wall (21) and four sidewalls (fig 1 illustrates 10 has four walls that extend perpendicularly to 21) coupled to the front wall; the front wall and the four sidewalls cooperatively define an 
Re 9, Takayuki discloses: wherein the button is an integrally formed piece (fig 13).  
Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/BRIAN J MCGOVERN/Examiner, Art Unit 3656          

/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656